DETAILED ACTION
This is a reply to the communications filed on 02/04/2021, in which claims 1-10, 12 and 14-20 are presented for examination.  Claims 1 and 5 are independent.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer 
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,956,546 has been reviewed and is approved on 08/11/2022. The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 1-10, 12 and 14-20 are allowed.  The following is an examiner’s statement of reasons for allowance.
The present application is a continuation of parent application no. 16/000,189, filed June 05, 2018 (hereinafter “parent applicant’ 189”), now U.S. Patent No. 10,956,546.  
The independent claims 1 and 5, when compared with the parent applicant’ 189, contain the allowable subject matter as the independent claims 1 and 5 of the parent applicant’ 189.  The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
It should be noted that claims 1 and 5 are independent base claims sharing the following limitations with the parent applicant’ 189:
a) monitoring a parameter related to an admittance of an audio transducer of a personal audio device, the transducer being suitable for one or more of generating and monitoring pressure waves in the vicinity of a user's ear; 
b) comparing the monitored parameter to a stored profile for an authorised user; 
c) generating a score indicative of the similarity between the monitored parameter and the stored profile; 
d) comparing the score to one or more threshold values; and 
e) responsive to a positive comparison between the score and at least one of the one or more threshold values, performing one or more actions, 
further comprising:
 monitoring a quality metric of one or more of: 
an input signal to the transducer; and 
a signal on a return path from the transducer, 
wherein one or more of steps a) to e) are performed responsive to a determination that the quality metric meets one or more criteria, wherein the one or more criteria comprise a criterion that a power of one or more of the input signal and the signal on the return path is above one or more second threshold values at one or more frequencies;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG LI/Primary Examiner, Art Unit 2437